  Case 2:18-cv-00062-RSB-BWC Document 20 Filed 05/30/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION



 UNITED STATES OF AMERICA,

               Plaintiff,                                  CIVIL ACTION NO.: 2:18-cv-62

        v.

 HERCULES, LLC,

               Defendant.


                                           ORDER

       On July 8, 2018, this Court granted the parties’ joint motion to stay discovery, doc. 6, in

order to provide time for an extended public comment period regarding a proposed consent

decree. Doc. 9. Specifically, the Court ordered counsel to promptly evaluate the public

comments received and, after such evaluation, to inform the Court as to whether the United

States “supports the entry of the lodged Consent Decree.” Doc. 9. On September 6, 2018, the

Government informed the Court that the comment period had been extended and would end on

September 20, 2018. Doc. 12. In a status report filed December 11, 2018, the Government

stated it received “approximately one hundred comments” and that it was in the process of

“reviewing this unusually high volume of comments.” Doc. 13. The Court subsequently noted it

had been approximately five months since the Government’s last status report and ordered the

Government to file an updated report. Doc. 18. In this updated status report, the Government

represents it “has been diligently reviewing the approximately one hundred public comments”
  Case 2:18-cv-00062-RSB-BWC Document 20 Filed 05/30/19 Page 2 of 2



and “anticipates it will be in a position in the next 30–60 days” to move regarding its position on

the lodged Consent Decree. Doc. 19 at 1.

       The Court, therefore, ORDERS the Government to file an updated status report

regarding its evaluation of the public comments received on or before June 28, 2019. Should

the Government be in a position to file any desired motion on or before June 28, 2019, counsel

may do so.

       SO ORDERED, this 30th day of May, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
